I concur with the foregoing opinion, except that I am unable to agree to the conclusion of the majority that the second question to the plaintiff and his answer thereto, and the question to and answer of the witness Arch Ferguson and others all relating to the question of market value, are within the decision of the Roberts Case, and therefore erroneous. My view of questions and answers of this character has been expressed at some length in dissenting opinions presented by me in the cases of Tex.  Pac. Ry. Co. v. Prunty (No. 8341) 233 S.W. 625, this day decided by this court, and Railway Co. v. McIntyre  Hampton, 152 S.W. 1105. I, therefore, refer to those dissenting opinions for my conclusions in this case on that subject.